Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 19-28 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/CN2019/073272 dated 1/26/19, which claims priority to a Chinese application 201810081665.8 dated 01/29/2018. 

Information Disclosure Statement
The examiner reviewed IDS document(s) dated 9/29/20, 4/29/21, 10/25/21 and 11/04/21, carefully considering the art cited within the document(s).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2, 20 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims require a particular variable (the display location) being dependent on two variables, one of which is the particular variable.  The limitation uses “recursive” language, which in the context (the “display location” cited in the intendent claim 1 on which claim 2 depends) of the claim does not allow to clearly establish the metes and bound of the claim.
(Consider the following: 
Where did they meet?  
At a location?
Which location?
At the location that corresponded to their arrival and the location [where] they met.
(They met at a location that corresponded to their arrival and the location [where they met].)
	So, where did the meet?  Which location?  
)
For the purpose of the initial examination the claims will be treated as best understood.


Claim Rejections - 35 USC § 102 /103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 7-9, 19-21, 25, 27-28, is/are rejected under 35 U.S.C. 103 unpatentable over Qi (CN 107329688, listed in applicant’s IDS dated 9/29/20) in view of Kim Sangwon (WO2017039036, listed in applicant’s IDS dated 9/29/20) and Jeon (USPUB 20200050360).
As per claims 1-3 and 7, 19-21, 25, 28, Qi teaches a terminal with the processor, memory and display (see Fig. 2 A-C, 3A with the associated text) to perform an authentication window display method comprising detecting an authentication request from a third-party application; obtaining authentication information from the third-party application after detecting the authentication request, wherein the authentication information indicates an authentication mode and comprises first prompt information (para 51, referring to FIG. 2B, when the user uses WeChat Pay to check out after shopping in a store, the user opens the WeChat application of a mobile phone, and clicks on a payment submenu in a wallet menu to generate a payment QR code; after a shop assistant scans the QR code, a fingerprint payment verification interface 12 is generated to prompt the user to verify the fingerprint to confirm the payment.  Clearly before the received information in the request can be processed, the request must be detected); determining a display location of a first authentication window based on the authentication mode and a location of an authentication component that is configured to collect biological information of a user and that corresponds to the authentication mode; and displaying the first authentication window at the display location, the display location determined based on a preset correspondence, wherein the preset correspondence comprises a relationship between the location of the authentication component and the display location, wherein the first authentication window includes the first prompt information (FIG. 2C and para 45 and 60, for example, step 202: determining a first fingerprint identification area from other areas of the touch screen except the functional area ... Sub-step 2023: displaying a fingerprint identification prompt interface in the first fingerprint identification area ...),the window is displayed on a display screen of the terminal; and adjusting the display location or a size of the first authentication window such that the first authentication window blocks the third-party application authentication window when the third-party application authentication window is displayed on the display screen (para 53), the first authentication window blocks display information on the display screen other than a third-party application authentication window; and determining whether the first authentication window blocks display information on the display screen other than a third-party application authentication window; and displaying the display information in a display area other than the first authentication window when the first authentication window blocks the display information (para 53: the fingerprint area dynamically adjusted, if functional area overlaps with the fingerprint ID area, selecting an area that does not overlap).
Note that in the broadest reasonable interpretation, a skilled in the art could argue that the request is to authenticate user and, as a result, Qi teaches the authentication mode (and display location determined based on the authentication mode).  However, for the purpose of the expedited prosecution, the examiner offers Kim’s reference that provide alternative interpretation pertaining to the authentication mode as claimed (the input area provided to a user varies according to the type of biometric data to be input. More specifically, Kim discloses support for multiple (full screenbased) authentication components collecting corresponding biometric data, para 52, and further discloses that the shape, size, location and input method of the biometric data input region may be changed according to the type of the biometric data, para 53).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Kim’s teaching into Qi’s invention given the benefit of customization. Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution as taught by Qi into Kim’s invention given the benefit of dynamically adjusting the fingerprint identification area and improved user experience.
Similarly, given the fact that display location is chosen to pertain to a location where a fingerprint data is obtained (see Fig. 2B and C with the associated text, for example), one could argue that Qi’s teaching meets the limitation of determining a display location of a first authentication window based on a location of an authentication component that is configured to collect biological information of a user and determining the display location based on a preset correspondence, wherein the preset correspondence comprises a relationship between the location of the authentication component and the display location. However, for the purpose of the expedited examination, the examiner offers Jeon teaching alternative interpretation of the claim language (para 151: a user authentication procedure is required evoking the touch sensing mode a guide image 313c (Fig. 6) may be displayed on one area of the touch screen 151 where the fingerprint sensing layer 230 is disposed (Fig. 3B)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Jeon’s teaching into Qi’s invention given the benefit of usability. Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute Qi’s elements with known solutions as taught by Jeon given the predictable benefit of authentication.
As per claims 8-9 and 27, Qi (/as modified) teaches displaying a prompt information to enter the biological information in the first authentication window, as discussed above. Qi (/as modified) does not teach displaying second prompt to enter information again in case of authentication failure or jumping to operation screen in case of success.  However, not only Jeon suggests jumping to operation screen in case of authentication success (see para 180 and the motivation to combine above) but also Official Notice is taken that various other options (other than Jeon’s teaching) of jumping to operation screen in case of success or displaying second prompt to enter information again in case of authentication failure would have been obvious old and well known variant in the art of computer security before the effective filling date of the invention offering the predictable benefit of usability and secure operation.
Claim(s) 4 and 22, is/are rejected under 35 U.S.C. 103 unpatentable over Qi in view of Kim and Jeon, and further in view of Yang (USPUB 20180101297).
Qi (/as modified) teaches detecting whether a third-party application authentication window is displayed on a display screen of the terminal.
Qi (/as modified) does not, but in the related art, Yang teaches performing weakening processing on the authentication window when the authentication window is displayed on the display screen, wherein the weakening processing comprises mask-adding processing or fuzzy processing (see para 325 and Fig. 5CCC and 5DDD with the associated text, in response to user input enable a prompt for authentication input and generating a blurred version of a the first user interface for the application associated with the notification and the application on the lock screen). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Yang’s teaching into Qi (/as modified) given the benefit of increase security and privacy.
Claim(s) 5 and 23, is/are rejected under 35 U.S.C. 103 unpatentable over Qi in view of Kim and Jeon, and further in view of Bastaldo (USPUB 20150106202) or, in alternative, Peng (USPUB 20140310624).
Qi (/as modified) teaches ending a notification message to the third-party application resulting in providing the first authentication window, as discussed above.
Qi (/as modified) does not teach sending the notification message notifying the third-party application to forbid of an application pop-up window.  
However, the limitation as drafted “intended use” limitation: “to forbid …” that essentially could be ignored as not required to be given the patentable weight.
Furthermore, forwarding any particular message in Qi’s (/as modified) invention as claimed, would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, this descriptive material does not distinguish the claimed invention from the prior art in the terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Notifying the application by sending a message of any particular desired outcome or a rule would have been merely an obvious variant not functionally affecting the invention as claimed but offering the predictable benefit of customization.
Lastly, notifying applications to forbid pop-up windows would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Bastaldo (para 43, pop-up notification being processed in the background and stored for future consideration) or Peng (para 24, preventing pop-up windows based on user preferences) offering the predictable result of customization.
Claim(s) 6 and 24, is/are rejected under 35 U.S.C. 103 unpatentable over Qi in view of Kim and Jeon, and further in view of Kim (USPUB 20170193272) or, in alternative, Cho (KR101513629).
Qi (/as modified) teaches adjusting the first authentication window based on the first prompt information (para 37, 45 and 53, Fig. 2 with the associated text, etc., step 202: determining a first fingerprint identification area from other areas of the touch screen except the functional area [i.e., buttons, menus... Sub-step 2023: displaying a fingerprint identification prompt interface in the first fingerprint identification area ...) but fails to teach adjusting the size of the window.
However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Kim (para 15, 95-99, claim 17, adjust the size of the window to increase the effective region to avoid authentication errors) or Cho (para 2, pg. 11, highlighting the login information input window by changing it to a larger size) providing the benefit of customization, usability and improved functionality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433